oO Oo NN NHN WT Se WW HK

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-mj-72079-TSH Document1 Filed 12/24/19 Page 1 of 4

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

SLOAN HEFFRON (CABN 285347)
Assistant United States Attorney FI L E D

450 Golden Gate Avenue, Box 36055 DE

San Francisco, California 94102-3495 C 24 2019
Telephone: (415) 436-6730 uric Gas SOONG
Fax: (415) 436-7234 NORTH District OF Gn COURT
Sloan. heffron@usdoj.gov ALIFORNIA

Attomeys for United States of America
UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA TSH
SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 8 19 72079
)
Plaintiff, ) NOTICE OF PROCEEDINGS ON OUT-OF-
) DISTRICT CRIMINAL CHARGES PURSUANT TO
v. ) RULES 5(c)(2) AND (3) OF THE FEDERAL
) RULES OF CRIMINAL PROCEDURE
ERTHA JONES, )
)
Defendant. )
)

 

 

 

Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure
that on or around December 23, 2019, the above-named defendant was arrested pursuant to an arrest
warrant (copy attached) issued upon an

O Indictment

x Information

O Criminal Complaint

O Other (describe)
pending in the Superior Court of the District of Columbia, Case Number 2018 CMD 015424.

 

In that case, the defendant is charged with a violation of District of Columbia Code § 22-

3302(a)(1) - Unlawful Entry (Private Property).

v. 7/10/2018

 
 

 

Case 3:19-mj-72079-TSH Document1 Filed 12/24/19 Page 2 of 4

Description of Charges: on or about October 18, 2018, within the District of Columbia, Ertha
Jones, without lawful authority, did enter and attempt to enter the British Embassy, located at 3100
Massachusetts Avenue NW, against the will of the British Embassy, the lawful occupant thereof and the

person lawfully in charge thereof.

The maximum penalties are as follows:
180 days imprisonment (D.C. Code § 22—3302(a)(1))
$1,000 fine (D.C. Code § 22—3571.01(b)(4))

Respectfully Submitted,

DAVID L. ANDERSON
UNITED STATES ATTORNEY

Date: December 24, 2019 Nib
You

SLOAN HEFFRON
Assistant United States Attorney

v. 7/10/2018

 
Case 3:19-mj-72079-TSH Document1 Filed 12/24/19 Page 3 of 4
SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

CRIMINAL DIVISION DCTN: U18032220
INFORMATION Lockup No: 30
Case No:
Citation Date:

The United States Attorney for the District of Columbia informs the Court that within the District of Columbia:

 

 

Defendant's Name: Ertha Jones 734681 18176806 04/05/1966
(First) (MI) (Last) (PDID) (CCNO) (DOB)
Also Known As: Ertha Lorraine Jones
(First) (Middle) (Last)
Address:

 

1 On or about October 18, 2018, within the District of Columbia, Ertha Jones, without lawful authority, did enter and
attempt to enter certain property, that is, British Embassy, 3100 Massachusettes Avenue NW, against the will of the
British Embassy, the lawful occupant thereof and the person lawfully in charge thereof. (Unlawful Entry (Private
Property), in violation of 22 D.C. Code, Section 3302(a)(1) (2001 ed.))

Co-Defendants:

Rule 105: [ ] Judge:

 

United States Attorney for the District of Columbia

By: Assistant United States Attorney / LZ) Date: October 19, 2018

By Officer: “ Badge No.:

 

 

 

PSA: 204 Domestic [_]

 
Case 3:19-mj-72079-TSH Document1 Filed 12/24/19 Page 4 of 4

SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
CRIMINAL DIVISION
UNITED STATES
VS
JONES, ERTHA LORRAINE
CCN #: 18176806
Arrest Number: 541839593

The event occurred on 10/18/2018 at approximately 15:09 at BRITISH EMBASSY / EMBASSY OF THE UNITED KINGDOM
OF GREAT BRITAIN AND NORTHERN IRELAND, 3100 MASSACHUSETTS AVENUE NW, WASHINGTON, DC 20008

 

On Thursday, October 18, 2018, at approximately- 1509 hours AO (Karas, A. Badge # 1833) was dispatched to 3100
Massachusetts Ave NW., for the report of an individual causing a disturbance at the British Embassy, 3100
Massachusetts Ave NW, DC. Upon arrival AO met with C-1 (Williams, Roger., Regional Security Manager/ First
Secretary of the British Embassy) that stated S-1 (Ertha Lorraine Jones, D.O.B. 4/5/1966) was causing a disturbance
at the front gate of the embassy by clenching the vehicle gate and attempting to gain entry onto the property. C-1
repeatedly asked S-1 to let go of the gate and leave the property and S-1 refused.

AAO-1 (Tocio, D. Badge #8326) and AAO-2 (Bean, C. Badge #2082) arrived on scene and S-1 was identified as (Ertha
Lorraine Jones, D.O.B. 4/5/1966) and was positively identified by C-1 while on scene. AAO-1 asked C-1 if he wanted §
-1 barred from the embassy, to which he replied in the affirmative. AAO-1 repeatedly asked S-1 to release her
clenched hands from the vehicle gate in order to resume normal operations at the embassy and 5-1 refused. 5-1 then
released her grip from the vehicle gate and attempted to run towards a pedestrian gate and grabbed on to the exterior
fence and attempted to forcefully push and pull on the fence. AAO-1 advised S-1 she was under arrest and attempted
to place a handcuff on S-1’s left arm. S-1 did not release her grip from the fence and S-1 refused to place her hands
behind her back after she was told to do so. AAO-1, AAO-2, and AO attempted to get S-1’s hands off of the fence and
behind S-1’s back. S-1 was taken to the ground, and was placed in handcuffs.

S-1 was placed under arrest for unlawful entry and will now be referred to as D-1.

An NCIC/WALES check was conducted, which returned clear with a history.

AAO-1 asked D-1 if she sustained any injuries while being taken into custody and D1 replied “No”.
AAO-2 transported D1 to 2D for processing.

D1"s property was placed on MPDC 2D Property Book # 2620 and Page # 312

 

 

 

The event and acts described above occurred primarily in the District of Columbia and were committed as described by defendant(s) listed
in the case caption.

Subscribed and sworn before me this 10/18/2018

KARAS, ARISTEDIS / U12485 / U12485 (10/18/2018) E-SIGNATURE  STASIUK, STEVEN / U08187 (10/18/2018) E-SIGNATURE

 

 

Police Officer / Badge# / CAD# Unit Witness / Deputy Clerk
KARAS, ARISTEDIS / U12485 / U12485 STASIUK, STEVEN / U08187
Printed Name of Member / Badge# / CAD# Printed Name of Witness / Deputy Clerk

The foregoing statement was made under penalty of criminal prosecution and punishment for false statements pursuant to D.C. Code 22-2405

Pg. 1 of 1
